Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
• This action is in reply to the Response submitted by Applicant on January 18, 2022.
• Claims 1, 13, and 25 have been amended by Applicant.
• Claims 1-25 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is the examiner's statement regarding reasons for allowance:
The Examiner further maintains the withdrawal of the 101 rejections based on the analysis of the amended claim limitations, alone and in combination, and further supported by the record as discussed in the Final Rejection, filed May 05, 2021 pgs. 2-6, as well as the Non-Final Rejection dated October 18, 2021 pg. 2. Moreover, as discussed below regarding the Examiner’s analysis of the claims under 103, the prior art fails to teach or render obvious the limitations of the independent claims. 
As described above using amended claim 25 for illustrative purposes, Applicant has claimed:

An electronic mortgage portfolio foreclosed property asset auction system comprising: at least one host computing device including a first blockchain node in a blockchain network and comprising at least one processor in communication with a memory device, the at least one host computing device communicatively coupled between a payment processing network and a plurality of financial institution computing devices; 
wherein the at least one processor is configured to: provide a portal accessible to the plurality of financial institution computing devices associated with financial institutions that are members of the payment processing network;1021652-01065 PATENTreceive foreclosed property asset data from each of the plurality of financial institutions, the foreclosed property asset data including an asking price for at least one foreclosed property that is being offered for sale; 
query, by the first blockchain node for each mortgage asset included in the received mortgage asset data, the blockchain network on a mortgage asset identifier corresponding to the mortgage asset; 
receive, by the first blockchain node for each mortgage asset included in the received mortgage asset data, stored mortgage asset data from a last block in a respective blockchain corresponding to the mortgage asset; 
verify, for each mortgage asset included in the received mortgage asset data, the stored mortgage asset data against the received mortgage asset data; assemble a foreclosed property asset inventory from the received foreclosed property asset data of all of the plurality of financial institutions; 
receive, via the portal, a bid order from a first one of the plurality of financial institutions including property asset purchase criteria; filter the foreclosed property asset inventory in view of the property asset purchase criteria to identify foreclosed properties foreclosed properties corresponding to the bid order; generate a ranked list of the identified foreclosed properties according to financial institution preference criteria for the respective identified foreclosed properties; 
provide the ranked list of the identified foreclosed properties to the first one of the plurality of financial institutions;1121652-01065 PATENTreceive, via the portal, an input from the first financial institution indicating a selection of a target mortgage asset from the at least one ranked list; 
interface with the payment processing network, in response to the received selection input, to pay for a transfer of the target mortgage asset to the first financial institution, comprising sending, by the at least one processor, an authorization message to the payment processing network for authorization of a payment from an account of the first financial institution to an account of the second financial institution, wherein the authorization message is formatted according to a proprietary communications standard promulgated by the payment processing network for the exchange of financial transaction data between the financial institutions that are members of the payment processing network; and 
invoke, by the first blockchain node using information regarding the transfer of the target mortgage asset, a smart contract, the smart contract deployed on the blockchain network for recording mortgage asset transfers, wherein the first blockchain node broadcasts over the blockchain network the invoking of the smart contract, and 
wherein the broadcast causes the blockchain network to record the transfer of the target mortgage asset by adding a new block subsequent to the last block in the respective blockchain corresponding to the target mortgage asset.

The following prior art of reference are deemed most relevant to the allowed claim(s):

DiCarlo (U.S. Pub. No. 20150066740) is relevant as it describes a system and method for the electronic exchange of mortgages and providing anonymous credit qualification and price negotiation, comprising: receiving, at a server computer, at least one application for at least one borrower, the at least one application comprising qualification data relating to the at least one borrower, supplementing the at least one application with third-party data relating to the at least one borrower, creating, for each of the at least one borrower, a complete borrower profile comprising information relating to each of the at least one borrower, and creating, for each of the at least one borrower, a universal borrower profile, wherein the Universal Borrower Profile comprises anonymous information selected from the complete borrower profile associated with each of the at least one borrower. 
Rellas (U.S. Pub. No. 20140201001) discloses methods and systems for the distribution of products. The method teaches manage relationships with customers of products that are delivered to the customers by competitors that are operated independently of one another and independently of the brand. Information is received from a server about the products that are delivered by the competitors, including contact information for the customers to whom the products are delivered and identification of the products delivered.
Tran (U.S. Pub. No. 20180078843) describes systems and methods including an Internet of Thing (IoT) device including a sensor coupled to a processor; and a transceiver coupled to the processor. Further teaching, blockchain smart contracts can be used with the device to facilitate secure operation.
Tong (U.S. Pub. No. 20190280855) describing methods to receive a data storage instruction including data to be stored and an identifier of the data; identify a blockchain corresponding to the identifier, the blockchain stored on blockchain network storage nodes of a data access system; identify a key pair corresponding to the identifier, the key pair comprising a private key and a public key; encrypting the data based on the public key to provide encrypted data; updating the blockchain by storing the encrypted data in the blockchain; and storing the updated blockchain in a particular blockchain network storage node of the blockchain network storage nodes, the particular blockchain network storage node associated with a data storage device.
Freeman (U.S. Pub. No. 20070050285) describes a method and system for an interactive information management system generating a hierarchy of web pages for allowing mortgage brokers, lenders, and/or other personnel to track and manage each stage of the process of acquiring a mortgage. One web page includes a database search capability which is performed based on one or more user-specified criteria. Other pages provide more detailed information of loan records produced by the search. These pages serve as a useful tool in improving the efficiency of the mortgage acquisition process. They also help mortgage brokers better manage their accounts. The system also generates a qualifier sheet which allows different loan products to be compared. This additional functionality allows the system to further serve as a marketing tool locating the best financing options for borrower.
Greener (U.S. Pat. No. 6,829,590) describes systems, methods and apparatus for implementing risk management of foreign exchange of currency related to an online transaction. According to the present invention an exchange price and a tolerance parameter can be determined for a foreign currency as the foreign currency relates to a base currency. A computer system can receive a spot price relating to a market price for exchange of a foreign currency and compare the spot price with the tolerance parameter. The system can modify the exchange price if spot price exceeds the tolerance parameter.
VonBergen (U.S. Pub. No. 20150178870) is relevant as it describes a system and method for managing offers in a network-based commerce system. One embodiment includes providing sellers an option when listing an item for sale to receive best offers for the item from buyers. This embodiment further includes receiving best offers submitted by offerees via the network-based commerce system and notifying sellers of received best offers. Some embodiments further include providing sellers an option to accept, reject, or ignore the individual best offers received.
Finkelstein (U.S. Pub. No. 20010037284) describes systems and methods for a trading system comprising a plurality of trading terminals, each having a user interface comprising a display and keyboard, and a central processor, for establishing communications between said trading terminals, wherein each of said trading terminals presents a hierarchal list of repurchase agreement opportunities, and wherein a user at a trading terminal can select one of said repurchase agreement opportunities and communicate directly with a potential repurchase agreement counterparty about the respective repurchase agreement opportunity.

Accordingly, claims 1-25 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

(1) U.S. Patent Application Publication 2019/0028276 to Pierce.
(2) U.S. Patent Application Publication 2017/0132679 to Lind et al.
(3) U.S. Patent Application Publication 2010/0131426 to Kroutik  
(4) U.S. Patent Application Publication 2016/0203467 to Khan et al. 
(5) U.S. Patent US-8417017-B1 to 2017/0243285 to Friedman et al.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694